Citation Nr: 1716645	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-40 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for L-4 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy (claimed as low back).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right upper elbow disorder.

5.  Entitlement to service connection for residuals of removal of the right testicle due to a benign mature cystic teratoma, status-post right orchiectomy (claimed as testicular cancer).

6.  Entitlement to special monthly compensation (SMC) for loss of a creative organ.


	

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2004 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claims of service connection for his bilateral shoulder, right elbow, and lumbar spine disorders were originally denied in a December 2006 rating decision.  In March 2007, the Veteran submitted a statement that he disagreed with the December 2006 rating decision.  The AOJ treated the March 2007 statement as a claim to reopen his applications for service connection for his bilateral shoulder, right elbow, and lumbar spine disorders, and denied reconsideration of these claims in an August 2007 rating decision.  However, the Veteran had submitted a statement of disagreement and new and material evidence regarding his claims within 1 year of the December 2006 decision.  Therefore, the December 2006 rating decision never became final.  Thus, the Board finds the Veteran's claims of service connection for bilateral shoulder, right elbow, and lumbar spine disorders do not need to be reopened at this time.  See 38 C.F.R. § 3.156 (2016).  The Veteran testified at a Board hearing via videoconference in August 2016.

The issues of service connection bilateral shoulder and right elbow disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with L-4 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy.

2.  The Veteran was discharged from service on March 11, 2006; on that day, he was involved in a motor vehicle accident.

3.  At the time of the March 11, 2006 motor vehicle accident, the Veteran was on authorized travel from active duty service to his home.

4.  The evidence is at least in equipoise as to whether the Veteran's L-4 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy was a result of the March 11, 2006 motor vehicle accident.

5.  The Veteran was diagnosed with a right testicular mass within 7 months of his discharge from military service, and a benign mature cystic teratoma of the right testicle in November 2007; he is currently shown to have residuals of removal of the right testicle, status-post right orchiectomy.

6.  The Veteran competently and credibly reported that his right testicular mass began in service.  

7.  By resolving any reasonable doubt in his favor, the evidence of record demonstrates that the Veteran's right testicular mass was incurred during military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for L4-5 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for residuals of removal of the right testicle due to a benign mature cystic teratoma, status-post right orchiectomy have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for entitlement to SMC for loss of a creative organ have been met.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for the by Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the claims decided in this decision, further discussion of the VCAA is not warranted at this time as this decision represents a full award of the benefits sought.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Low Back Disorder

An August 2015 VA examination report establishes the presence of L-4 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

As for the in-service injury element, the Veteran contended that he injured his low back in a motor vehicle accident while enroute from Camp Lejeune to his home on March 11, 2006, the day of his discharge.  In support, the Veteran submitted a medical receipt from the Bluefield West Virginia Rescue Squad that showed the Veteran refused treatment and/or transport by the Rescue Squad on the West Virginia Turnpike on March 11, 2006.  Further, the Veteran submitted insurance records that showed the Veteran filed a claim with his insurance company on 
March 12, 2006, subsequent to his motor vehicle accident; the record indicated the Veteran's vehicle was deemed a total loss in the accident.  

Thus, the issue is whether the Veteran's March 2006 motor vehicle accident happened during a period of "active duty" as defined by the pertinent law and regulations.  The applicable legal criteria pertaining to active duty service and official military travel time are contained in 38 C.F.R. § 3.6.  Specifically, that section states that active duty involves "authorized travel to or from such duty or service and that "a person discharged or released from a period of active duty, shall be deemed to have continued on active duty during the period of time immediately following the date of such discharge or release from such duty determined by the Secretary concerned to have been required for him or her to proceed to his or her home by the most direct route, and, in all instances, until midnight of the date of such discharge or release."  38 C.F.R. § 3.6(b)(6), (7) (2016).  

The Veteran's Form DD 214 reflected active duty service from June 22, 2004 through March 11, 2006.  As noted above, the evidence of record showed the Veteran was involved in a motor vehicle accident on March 11, 2006 on the West Virginia Turnpike, which was enroute to his home in Ohio from Camp Lejeune.  Thus, under 38 C.F.R. § 3.6(b)(6) and (7), the Veteran's motor vehicle accident was an in-service occurrence.  Accordingly, the second Sheddon element has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Turning to the nexus element, although the medical receipt from the Bluefield West Virginia Rescue Squad and the insurance records do not specifically show the Veteran sustained a back injury as a result of the March 2006 motor vehicle accident, the record showed the Veteran has consistently reported continuous back pain since the accident, to include seeking medical care at a VA Medical Center just a few months after the accident occurred.  The Board finds the Veteran's statements that he injured his low back in the March 2006 motor vehicle accident to be credible, as he has been consistent in these contentions, and the statements are supported by the medical records in the file that showed the Veteran reported back problems since the accident.  

Additionally, the August 2015 VA examiner opined that the Veteran's L-4 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In support, the examiner stated the Veteran was involved in a motor vehicle accident on the date of separation from service, and stated that from that time onward he has had low back pain.  The Veteran declined to be taken to a hospital, as he was eager to return home, but four months later he presented to the VA Medical Center because of back pain.  Further, the examiner stated a MRI conducted in November 2006 showed an L5-S1 disc bulge with moderate spinal canal stenosis, and given the fact the Veteran was only 21 years of age and had no reason for this degree of lumbosacral disease other than the motor vehicle accident, it is more likely than not that the findings on the MRI were the result of the accident.  Lastly, the examiner stated the MRI in 2006 showed the Veteran's disc protrusion to be predominantly on the left side, and this was likely the cause of his left radiculopathy.  

The Board finds the August 2015 VA examiner opinion is probative and bolstered by the Veteran's competent and credible statements, as noted above.  There are no contrary opinions of record.

Accordingly, entitlement to service connection for L-4 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy is warranted  38 C.F.R. § 3.102, 3.303.  

Residuals of Removal of the Right Testicle and SMC

The Veteran's service treatment records document that the Veteran did not have any notation of pain or a right testicular mass on his enlistment into military service.  On his March 2006 separation examination, the Veteran's right testicle was not examined; however, there was no notation of any pain or a right testicular mass at that time.  

In November 2006, the Veteran went to the emergency room due to pain in his right testicle.  He reported that he had noticed a right testicular mass about a year and a half prior.  The Veteran was referred to a urologist.  In November 2007, the Veteran underwent a radical right orchiectomy to remove the right testicular mass.  Subsequent pathology revealed the mass was a benign mature cystic teratoma.  

Subsequently, in late November 2007, the Veteran filed his claim for service connection for residuals of removal of the right testicle due to a benign mature cystic teratoma, status-post right orchiectomy.  The Veteran underwent a VA examination in September 2008.  The examiner opined that the Veteran's testicular tumor was not caused by, a result of, or aggravated by his military service.  In support, the examiner stated that the mesenchymal tissue that formed the tumor was present during the Veteran's entire life, likely started growing in size at puberty, and would have been present prior to and all through his military service.  

The Veteran also underwent VA examinations in October 2013 and August 2015.  Both examiners opined the Veteran's benign right testicular mass was not related to service, as the mass was not related to or known to be associated with any specific exposure event experienced by the Veteran in Southwest Asia.

Based on the foregoing evidence, the Board finds that service connection for the Veteran's residuals of removal of the right testicle due to a benign mature cystic teratoma, status-post right orchiectomy is warranted in this case.  

While the September 2008 VA examiner opined that the Veteran's right testicular tumor was present during the Veteran's entire life, likely started growing in size at puberty, and would have been present prior to his military service, as noted above, no right testicular mass was noted upon the Veteran's entry into military service.  Thus, the presumption of soundness attaches with respect to the Veteran's right testicle at the time of entry into military service.  

VA can only rebut the presumption of soundness with clear and unmistakable evidence that the disorder pre-existed service and with clear and unmistakable evidence that the disorder was not aggravated during military service.  The Board finds that VA cannot meet that standard here to rebut the presumption of soundness as there is only the September 2008 VA examiner's statement that this tumor was present during the Veteran's entire life, and likely started growing at puberty.  This is not sufficient to meet the high burden of showing by clear and unmistakable evidence that the disorder pre-existed service.  See generally 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the presumption of soundness is not rebutted with respect to a right testicle disorder and the Board must address this issue as a direct service connection claim.

As noted above, the Veteran had a diagnosis of a benign mature cystic teratoma of the right testicle until November 2007; although this teratoma was removed, the Veteran still has residuals of removal of the right testicle, status-post orchiectomy.  Thus, the Board finds the Veteran has a current disability.

Although the October 2013 and August 2015 VA examiners opined the Veteran's right testicular mass was not related to his service, both of these examiners limited their opinions to whether the right testicular mass was caused by an exposure event experienced by the Veteran in Southwest Asia.  However, these opinions did not address the Veteran's contentions that he first noticed symptoms during his service.  Thus, the October 2013 and August 2015 VA examiners' opinions are afforded minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Rather, as noted above, while the Veteran did not seek treatment for his right testicle, nor was he diagnosed with any right testicular disorder during service, the Veteran competently reported within 7 months of his discharge that he had noticed a right testicular mass during service.  Further, the evidence showed that the right testicular mass and any pain associated with it continued until he underwent a radical right orchiectomy to remove the mass in November 2007.  Thus, given the fact that the Veteran reported his symptoms and was diagnosed so close in time to his separation from service, and given that when he went to seek medical treatment within a year of discharge, he reported he noticed the mass for over a year, by resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's benign mature cystic teratoma of the right testicle was incurred during military service.  Accordingly, by resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection is warranted.  

As for the Veteran's SMC claim, SMC is payable if the Veteran, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350 (a).  As noted, the Veteran underwent removal of his right testicle due to the right testicular mass that was incurred during his military service.  Thus, it follows that entitlement to SMC based on loss of a creative organ is granted.  See Id. 

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for L-4 and L5-S1 disc protrusions and severe spinal canal stenosis with left lumbar radiculopathy is granted.

Entitlement to service connection for residuals of removal of the right testicle due to a benign mature cystic teratoma, status-post right orchiectomy is granted.

Entitlement to SMC for loss of a creative organ is granted.


REMAND

As for the Veteran's left shoulder claim, the Veteran underwent an examination in October 2008.  He reported that he injured his left shoulder weightlifting during service at Camp Lejeune.  After examination, the Veteran was diagnosed with left shoulder bursitis, but the VA examiner opined it was less likely than not related to service.  Subsequently, the Veteran underwent a second examination in August 2015.  The Veteran reported to the examiner that he also injured his left shoulder in the motor vehicle accident on the day of his separation.  No examination of the Veteran's left shoulder was performed, and the examiner opined the Veteran's left shoulder disorder was not related to service.  In support of the October 2008 and August 2015 opinions, both VA examiners stated that there was no evidence of a left shoulder injury or left shoulder complaints in service, and the first mention of a left shoulder complaint was not until February 2008.  

However, service treatment records showed the Veteran did report shoulder pain at his separation exam in March 2006.  Further, the VA treatment records from February 2008 showed the Veteran was originally being seen for neck pain, but reported he believed the pain may actually have been numbness in his left shoulder.  VA treatment records showed the Veteran first complained of neck pain in July 2006, and reported the pain had started 9 months prior to his visit.  Therefore, it is possible the Veteran actually complained of left shoulder pain as early as 2005, not 2008.  Thus, in light of the above, the Board finds that a new VA examination must be afforded to the Veteran and an adequate medical opinion obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Likewise, the Board finds that the right shoulder claim must also be remanded at this time in order to obtain another VA examination and medical opinion.  After examination of the Veteran's right shoulder in August 2015, the VA examiner concluded the Veteran most likely has a chronic musculoligamentous strain of the right shoulder, but it was less likely than not the result of the Veteran's motor vehicle accident or any injury prior to his separation from service.  In support, the examiner stated the Veteran's service treatment records only documented one complaint of right shoulder pain in November 2004 and that the Veteran did not undergo x-rays until over 2 years after separation in September 2008, and those x-rays were negative.  Further, he stated the current x-rays were also negative.  However, service treatment records showed the Veteran did report shoulder pain after November 2004 at his March 2006 separation examination.  Further, the Veteran's lack of treatment and diagnostic imaging of his right shoulder is not a sufficient basis for a negative opinion, in particular as the Veteran's musculoligamentous strain likely would not have shown up on an x-ray.  

As for the Veteran's right elbow, the Veteran reported at the August 2015 VA examination that he injured his right elbow in the motor vehicle accident on the day of his separation.  October 2015 x-rays showed mild degenerative joint disease.  The examiner opined that this condition was less likely than not related to service.  In support, the examiner noted the Veteran's service treatment records were silent as to any visits to sick call for his right elbow, he did not undergo x-rays of his right elbow until September 2008, and that those x-rays were normal.  Based on this evidence, the examiner stated it is more likely the Veteran's mild degenerative joint disease of the right elbow had developed since the 2008 x-rays.  However, the examiner did not address that the Veteran previously reported at an October 2008 VA examination that he had right elbow pain since at least November 2004 while in service.  Additionally, the service treatment records showed the Veteran did report elbow pain at his separation exam in March 2006.  Thus, the Board finds a remand is necessary to obtain another VA examination and medical opinion which adequately addresses the above.  See Barr, supra; Kowalski, supra.

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Huntington and Columbus VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether his bilateral shoulder disorders are a result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all left and right shoulder disorders found at any time during the course of the appeal, to include left shoulder bursitis and a chronic musculoligamentous strain of the right shoulder.  

Then, the examiner should opine whether any left and right shoulder disorders, including left shoulder bursitis and a chronic musculoligamentous strain of the right shoulder, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the motor vehicle accident on the day of his separation from service.  

The examiner should specifically address the Veteran's complaint of shoulder pain at his March 2006 separation examination.  Further, the examiner should also address the Veteran's complaints of neck pain since 2005, and whether these were actually complaints of pain in his left shoulder.  Additionally, the examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  Lastly, the examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination in order to determine whether his right elbow disorder is a result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should opine whether the Veteran's right elbow disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include the motor vehicle accident on the day of his separation from service.  

The examiner should specifically address the Veteran's complain of elbow pain at his March 2006 separation examination.  Further, the examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service, to include the Veteran's contention he has had right elbow pain since November 2004.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for right shoulder, left shoulder, and right elbow disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


